Citation Nr: 1447028	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO. 12-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2012. A transcript of the hearing is associated with the claims files.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for lower extremity scars as secondary to service-connected type II diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See August 2012 Testimony (indicating the Veteran sustained scarring due to allergic reactions to diabetes medication). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The probative evidence of record indicates that the Veteran had no active service in the Republic of Vietnam during the Vietnam Era but was exposed to herbicides while on active duty at Takhil Royal Thai Air Force Base (RTAFB) from January 1968 to February 1969.

2. The Veteran's current type II diabetes mellitus is presumed to be causally and etiologically related to in-service herbicide exposure.
CONCLUSION OF LAW

The criteria for presumptive service connection for type II diabetes mellitus as due to herbicide exposure have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2014). In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

Service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). If a veteran is presumed to have been exposed to herbicides or the evidence with respect to exposure is at least in equipoise, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). Type II diabetes mellitus is included in the presumptive list. Veterans who served in or near the Korean DMZ between April 1, 1968, and August 31, 1971, are presumed to have been exposed to herbicides. See 38 C.F.R. § 3.307(a)(6)(iv).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"). VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced "Project CHECO Southeast Asia Report: Base Defense in Thailand." Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely based on the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran contends that the is entitled to service connection for type II diabetes mellitus as due to herbicide exposure in service. In this case, presumptive service connection for type II diabetes mellitus as due to herbicide exposure is warranted.

As an initial note, VA treatment records reflect that the Veteran has a current diagnosis of type II diabetes mellitus, which is listed as a disease associated with herbicide exposure. As such, it is eligible for service connection on a presumptive basis based on in-service herbicide exposure. 38 C.F.R. §§ 3.307(a)(6), 3.309(e). Therefore, the dispositive issue is in-service exposure to herbicides.

The Veteran testified before the undersigned that aircraft would often experience weapons release malfunctions, requiring them to land at the Takhil RTAFB with live ordinance still on the plane. As a weapons mechanic, part of the Veteran's duties was to troubleshoot these weapons release malfunctions once the aircraft had landed. The Veteran testified that, for safety purposes, the aircraft at issue would be brought out to the perimeter of the base near the fence, where he would then troubleshoot the malfunction and remove the live ordinance from the aircraft. Thus, the Veteran's duties required him to be at or near the perimeter of the base on multiple occasions.

This is corroborated by the Veteran's personnel records. The records indicate that he was stationed at Takhil RTAFB from approximately January 1968 to February 1969. His military occupational specialty was a weapons mechanic. The Veteran's performance reports of record indicate that as a weapons mechanic the Veteran was tasked with, among other duties, maintaining air munitions launching systems applicable to the F-105 aircraft and troubleshooting and repairing all electro-mechanical components incorporated within the F-105 weapons release system.

Consistent with controlling law, the RO undertook to determine whether the Veteran's service likely exposed him to herbicides. The RO contacted the Joint Services Records Research Center ("JSRRC") in April 2010. The JSRRC replied in April 2010 that it could not verify that the Veteran was exposed to Agent Orange. In a July 2010 memorandum, the RO issued a formal finding on a lack of information required to verify Agent Orange exposure in Vietnam or Thailand. It cited to the steps undertaken to verify whether the Veteran was likely exposed to herbicide in service. The conclusion was that they were unable to verify that the Veteran was exposed to Agent Orange while in Vietnam or Thailand.

The Board has considered the Veteran's testimony and finds that the evidence is at least in equipoise that he was, based on his duties and his duty location, exposed to herbicides while in Thailand. He served on an air base where exposure was possible, and moreover, he describes duties that brought him in close proximity to the perimeter of the base. These duties seem consistent with his MOS (military occupational specialty) and are consistent with performance evaluations of record. There is no reason to doubt the credibility of the Veteran's testimony. As such, the Board acknowledges herbicide exposure on a facts-found basis. 

Thus, the Board finds that the Veteran was exposed to herbicides in service. Given the above, the Board concludes that the Veteran is entitled to presumptions based on herbicide exposure. See 38 C.F.R. §§ 3.307, 3.309. 

The record establishes that the Veteran currently has type II diabetes mellitus, as shown in his VA treatment records. As such, service connection for diabetes mellitus is granted as due to in-service herbicide exposure. 38 C.F.R. §§ 3.307, 3.309(a).


ORDER

Service connection for Type II diabetes mellitus to include as due to exposure to herbicides is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


